Title: To Thomas Jefferson from Pseudonym: "Yankys Forever", 31 January 1806
From: Pseudonym: “Yankys Forever”
To: Jefferson, Thomas


                        
                            Most    Honered Sir
                            
                            Newyork Janua 31
                        
                        I take This oppertunity to Inform you That I feell my self interrested In the affairs of my Country & will
                            Spill the last Drop of my blood in its defense If you will Send me a Commision for a Commander In Cheif I mean a Cooks
                            mate I will be your most honered friend and If your life is In dander I Will Relieve you If it was to Cost me my hearts blood In the Service of my Country I Should like to
                            Go in the President but Dam the John Adams. If It pellases your Honor to Get me
                            a Commission for a mid Schepman I will be your Slave for life please to write me an answer and direct it to M.P. Newyork
                        
                            Yankys forever
                            
                        
                    